993 F.2d 1539
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sidney R. SMITH;  Judy M. Smith, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 92-2280.
No. 89-17307.
United States Court of Appeals,Fourth Circuit.
Argued:  March 31, 1993Decided:  April 28, 1993

Appeal from the United States Tax Court.  (Tax Court )
Argued:  J. Paige Marvel, Venable, Baetjer & Howard, Baltimore, Maryland, for Appellants.
Joan Iris Oppenheimer, Tax Division, United States Department of Justice, Washington, D.C., for Appellee.
On Brief:  James A. Bruton, Acting Assistant Attorney General, Gary R. Allen, Richard Farber, Tax Division, United States Department of Justice, Washington, D.C., for Appellee.
U.S.T.C.
AFFIRMED.
Before MURNAGHAN, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Sidney and Judy Smith (the Smiths) appeal the decision of the tax court, holding that they were liable for additions to tax pursuant to 26 U.S.C. §§ 6653(b)(1),(2) and 6661(a) for fraud and substantial understatement of income tax.  The additions to tax stemmed from the Smiths' claim for depreciation and an investment tax credit for an asset which had not yet been placed into service.  Our review of the briefs and consideration of the arguments of the parties have revealed that this appeal is without merit.  Accordingly, we affirm the judgment of the tax court for the reasons stated by that court in its memorandum opinion.   Smith v. Commissioner, T.C. Memo 1992-353 (T.C. August 19, 1992).

AFFIRMED